Citation Nr: 9903587	
Decision Date: 02/09/99    Archive Date: 02/17/99

DOCKET NO.  96-46 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an extension of benefits under 38 C.F.R. 
§ 4.30 (1998) beyond December 1, 1996.

2.  Entitlement to an increased rating for residuals of 
gunshot wound to the low back with recurrent chronic back 
pain, status post bullet removal, currently evaluated as 60 
percent disabling.

3.  Entitlement to an increase rating for scar, low back, 
residual of gunshot wound to the low back, currently rated as 
10 percent disabling. 

4.  Entitlement to an increased (compensable) rating for 
osteomyelitis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel


INTRODUCTION

The veteran had active service from June 1966 to June 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Cleveland, 
Ohio, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In a May 1996 rating decision, the RO granted 
the veteran's claim of entitlement for a temporary total 
rating under 38 C.F.R. § 4.30, for the period from March 29, 
1996, to June 1, 1996.  In a June 1996 rating decision, the 
RO denied the veteran's claim of entitlement to an increased 
rating for a service-connected disability described at that 
time as residuals of gunshot wound to the low back with 
recurrent chronic back pain and retractive scar tissue status 
post bullet removal, evaluated as 40 percent disabling.  A 
notice of disagreement as to both issues was received in 
September 1996.  A statement of the case was issued in 
September 1996, and a substantive appeal covering  both 
issues was received in October 1996.  

In a June 1997 rating decision, the RO extended the veteran's 
benefits under 38 C.F.R. § 4.30 through December 1, 1996.  
However, this action did not constitute the full benefit 
sought since the veteran has not expressly indicated that he 
was only seeking temporary total benefits through December 1, 
1996.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  

By rating decision in June 1998, the RO redescribed the 
veteran's exiting gunshot wound disability as residuals of 
gunshot wound to the low back with recurrent chronic back 
pain status post bullet removal; the RO also increased the 
rating for this disability to 60 percent.  In the June 1998 
rating decision, the RO also granted a separate disability 
evaluation for scar, low back, residual of gunshot wound to 
the low back, and assigned a 10 percent rating.  The RO also 
granted a separate disability evaluation for osteomyelitis 
and assigned a noncompensable rating.  The Board considers 
the RO's actions in separating out separate disabilities from 
the original service-connected disability to be within the 
scope of the veteran's appeal which arose out of his 
disagreement with the rating decision on the original 
disability.  As such, the Board finds that the issues as 
described on the first page of this decision are in appellate 
status.     


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues on appeal has been obtained by the 
RO. 

2.  The veteran was hospitalized at a VA hospital for surgery 
related to his service connected residuals of gunshot wound 
to the low back with recurrent chronic back pain, status post 
bullet removal, from March 29, 1996, to April 5, 1996, from 
April 8, 1996 to April 17, 1996, and from July 8, 1996 to 
July 9, 1996.  
 
3.  The veteran has been granted a total disability rating 
for hospitalization and convalescence from March 29, 1996, 
through December 1, 1996; the need for further convalescence 
is not shown by the record.   

4.  The veteran's service-connected residuals of a gunshot 
wound to the low back with recurrent chronic back pain, 
status post bullet removal, are not shown to be manifested by 
ankylosis of the spine at an unfavorable angle with marked 
deformity and involvement of major joints, or without other 
joint involvement; he is not shown to be bedridden or to 
require a long leg brace.

5.  The veteran's service-connected scar, low back, residual 
of gunshot wound to the low back, is manifested by some 
tenderness and pain on objective demonstration, but without 
limitation of function.

6.  The veteran's service-connected osteomyelitis is 
inactive, following repeated episodes, without evidence of 
active infection in the past 5 years. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a temporary total 
disability rating beyond December 1, 1996, are not met.  38 
C.F.R. § 4.30 (1998).

2.  The schedular criteria for entitlement to an evaluation 
in excess of 60 percent for residuals of a gunshot wound to 
the low back with recurrent chronic back pain, status post 
bullet removal, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.71a, 4.73, Diagnostic Codes 
5285, 5286, 5320 (1998).

3.  The schedular criteria for entitlement to an evaluation 
in excess of 10 percent for scar, low back, residual of 
gunshot wound to the low back, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.7, 
Diagnostic Code7804 (1998).

4.  The schedular criteria for entitlement to an evaluation 
of 10 percent for osteomyelitis have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.7, Diagnostic Code 
5000 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Temporary Total Rating

The veteran essentially maintains that he is entitled to an 
extension of benefits under 38 C.F.R. § 4.30.  At the time 
his appeal was received in October 1996, the RO had granted a 
temporary total rating from March 29, 1996 to June 1, 1996.  
However, in June 1997, the RO extended his benefits through 
December 1, 1996, and no written statements have been 
received from the veteran subsequent to this decision.  
Accordingly, the Board has construed his appeal to assert 
that he has continued to have severe postoperative residuals 
which have rendered him totally disabled since his discharge 
from the hospital.

A VA hospital report, dated in April 1996, indicates that the 
veteran was hospitalized from March 29, 1996 through April 5, 
1996, with complaints of low back pain, induration, swelling 
and tenderness of five days' duration.  He was admitted for a 
surgical consult, intravenous antibiotics and diagnostic 
tests.  The diagnoses were rule out abscess lower back and 
rule out osteomyelitis.  CT scans revealed a metallic foreign 
body near the right buttock with right multifidus muscle 
atrophy.  On April 5, 1996, the veteran reportedly insisted 
on being discharged.  He was advised to return for 
hospitalization in two days' time.  The final diagnoses were 
sacral abscess, status post gunshot wound and hypertension.  
His social history noted that he worked in shipping and that 
he usually lifted very heavy boxes.  

A VA hospital report, dated in April 1996, indicates that the 
veteran was hospitalized from April 8, 1996, through April 
17, 1996.  While hospitalized, he underwent intravenous 
fluids and antibiotics, an incision and drainage of abscess, 
and various diagnostic tests.  Three to four days after his 
incision and drainage of abscess, the veteran began 
requesting to be discharged.  At the time of discharge, the 
examiner noted that the veteran's work capacity was "near 
normal," that his period of convalescence was "minimal," 
and that he could engage in physical activities as tolerated. 

A VA hospital report, dated in July 1996, indicates that the 
veteran was hospitalized from July 8, 1996, through July 9, 
1996.  The diagnosis was foreign body in the right buttock.  
While hospitalized, he underwent an excision, debridement and 
removal of the foreign body.  The report indicates that the 
veteran "did well over the course of his stay without any 
complaints."  Home nursing care was to be provided.  
Discharge instructions indicate that the veteran was not to 
do any heavy lifting, defined as more than 20 pounds, for one 
week.  He was prescribed Percocet.

VA outpatient reports, dated between November 1996 and April 
1997, are remarkable for a report, dated December 5, 1996, 
which indicates that the veteran had not yet returned to 
work.  A report, dated December 20, 1996, indicates that the 
veteran had been back at work for two weeks although he had 
daily pain and was on work restrictions.  Activity 
restrictions were extended through January 21, 1997 and 
included no lifting more than 25 pounds, no prolonged 
standing and no twisting or bending.  A report, dated in 
January 1997, indicates that the veteran had been back at 
work since early December, and that he was taking three 
Vicodin tablets per day for pain.  A report, dated in April 
1997, indicates that the veteran had daily pain, and that he 
was working full time, six days per week at the same job.  

In June 1997, the veteran was afforded a fee-basis 
examination at the Park Medical Center (PMC).  The report of 
that examination, dated in June 1997, which shows that the 
veteran reported that he had returned to work in November 
1996.  An October 1997 addendum indicates that the veteran 
reported that he had been working regularly as a service 
grinder at the Peerless Saw Company.

Pursuant to 38 C.F.R. § 4.30, the RO granted a temporary 
total disability rating from March 29, 1996, to December 1, 
1996.  The veteran has appealed, and is seeking extension of 
a temporary total disability rating under 38 C.F.R. § 4.30 
for the period beyond December 1, 1996.  A temporary total 
convalescent rating may be granted, in pertinent part, when 
it is established by report at hospital discharge or 
outpatient release that a service-connected disability 
necessitated treatment resulting in surgery requiring at 
least one month of convalescence, surgery with severe 
postoperative residuals (including immobilization of at least 
one major joint or continued use of crutches), or 
immobilization by cast, without surgery, of at least one 
major joint.  38 C.F.R. § 4.30(a)(1), (2) and (3).  The total 
rating will continue for a period of one, two or three months 
from the first day of the month following hospital discharge 
or outpatient release.  Extensions of up to six months beyond 
the initial six months period may be granted on a 
discretionary basis.  38 C.F.R.§ 4.30(b)(1) and (2); see also 
Foster v. Derwinski, 1 Vet. App. 393 (1991). 

The RO has granted a period of hospitalization and 
convalescence from March 29, 1996 through December 1, 1996.  
Although two VA outpatient reports indicate that the veteran 
returned to work around the end of the first week of December 
1996, the PMC examination report indicates that the veteran 
stated that he went back to work in November 1996.  In 
addition, the Board points out that in June 1997 the RO found 
that the veteran had returned to work on December 1, 1996.  
In the RO's decision, the veteran was advised that if he 
disagreed with their decision he should submit any evidence 
which shows that he returned to work at a later date.  
However, there is no record of a response.  Furthermore, a 
review of the record does not contain a competent opinion 
that states the veteran required additional time for 
convalescence beyond that which had already been afforded 
him.  Finally, although the VA outpatient reports show that 
the veteran continued to have daily pain through at least 
April 1997, the fact that he continued to have some pain 
after his operation, without more, is insufficient to warrant 
an extension of a temporary total rating.  Accordingly, the 
Board finds that the veteran is not entitled to an extension 
of the temporary total evaluation for convalescence beyond 
December 1, 1996, related to his residuals of a gunshot wound 
to the low back with recurrent chronic back pain, status post 
bullet removal.   

II.  Increased Rating Claims. 

As an initial matter, the Board finds that the veteran's 
claim for an increased evaluation for his service-connected 
gunshot wound disabilities is well-grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  When a veteran is seeking 
an increased rating, an assertion of an increase in severity 
is sufficient to render the increased rating claim well 
grounded.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  The Board is also satisfied that all relevant facts 
have been properly and sufficiently developed.  Moreover, 
after reviewing VA outpatient reports, a May 1996 VA 
examination report, and reports associated with a fee-basis 
examination performed in June 1997, the Board finds that the 
reports of these examinations, and the other evidence of 
record, collectively allow for proper review of the veteran's 
claim and that no useful purpose would be served by remanding 
the veteran's claim for further development.

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Where entitlement to service connection has been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

A.  Residuals of a Gunshot Wound to the Low Back with 
Recurrent 
Chronic Back Pain Status Post Bullet Removal

In March 1971, the RO granted service-connection for 
disability which it described at that time as residuals of a 
gunshot wound to the low back with recurrent chronic back 
strain and retractive scar tissue.  A 40 percent rating was 
assigned under the provisions of Diagnostic Codes 5294, 5295. 

As discussed in the introduction, in a June 1998 rating 
decision the RO granted entitlement to separate evaluations 
for osteomyelitis, rated as noncompensable (0 percent 
disabling), and a scar, low back, rated as 10 percent 
disabling.  Both disabilities were considered to be residuals 
of a gunshot wound to the low back.  These additional 
disabilities will be discussed later in this decision, and 
the immediately following discussion is limited to 
consideration of entitlement to an increased rating for 
residuals of gunshot wound to the low back with recurrent 
chronic back pain, status post bullet removal.

The veteran's residuals of a gunshot wound to the low back 
with recurrent chronic back pain, status post bullet removal, 
are currently evaluated as 60 percent disabling under 38 
C.F.R. § 4.73, Diagnostic Code (DC) 5320.  Under DC 5320, a 
60 percent rating is warranted for a severe injury to Muscle 
Group XX, the spinal muscles in the lumbar region (the 
function of which is postural support of the body and 
extension and lateral movements of the spine).  The veteran's 
60 percent rating is the maximum rating allowable under DC 
5320.  In this regard, certain portions of 38 C.F.R. Part 4 
pertaining to the rating criteria for muscle injuries were 
recently changed.  Specifically, on June 3, 1997, the VA 
published a final rule, effective July 3, 1997, to amend the 
section of the Schedule for Rating Disabilities dealing with 
muscle injuries.  62 Fed. Reg. 30235 (June 3, 1997).  The 
United States Court of Veterans Appeals (Court) has held that 
when a law or regulation changes after a claim has been 
filed, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran generally applies.  Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991); White v. Derwinski, 1 Vet. App. 519, 521 
(1991).  In this case under the version of DC 5320 in effect 
at the time that the veteran first filed his claim in April 
1996, the maximum rating allowable under DC 5320 was, as it 
is now, 60 percent.  In other words, the veteran is currently 
receiving the maximum disability rating allowed under both 
the new and the old versions of DC 5320.

The Board has considered the possibility of a rating in 
excess of 60 percent under other potentially applicable 
diagnostic codes.  In this case, the only potentially 
applicable diagnostic codes which provide for a rating in 
excess of 60 percent are DC's 5285 and 5286.  Under DC 5285, 
a 100 percent evaluation is warranted where there are 
residuals of fractured vertebrae with cord involvement, such 
that the veteran is bedridden or requires a long leg brace.  
Under DC 5286, a 100 percent evaluation is warranted where 
there is ankylosis (complete bony fixation) of the spine at 
an unfavorable angle with marked deformity and involvement of 
major joints (Marie-Strumpell type), or without other joint 
involvement (Bechterew type). 

A VA outpatient report, dated in April 1997, notes that the 
veteran was working full time, six days a week.

Two examination reports from the Park Medical Center, dated 
in June and October of 1997, both show that the veteran's 
lumbosacral spine had flexion to 30 degrees, extension to 10 
degrees, and lateral flexion to 10 degrees, bilaterally.   
The June 1997 report described his lumbosacral range of 
motion as 20 percent of normal.  In the October 1997 report, 
the examiner stated that the veteran's condition showed very 
little change since his June 1997 examination.

In this case, the evidence shows that the veteran has a 
marked limitation of motion in his spine and that he has been 
working six days per week.  There is no evidence that the 
veteran is bedridden, that he requires a long leg brace, or 
that he has ankylosis of the spine at an unfavorable angle 
with marked deformity and involvement of major joints, or 
without other joint involvement.  The criteria for an 
evaluation of 100 percent under DC's 5285 and 5286 have 
therefore not been met.  Based on all the evidence of record, 
the present symptomatology more nearly approximates the 
criteria for a 60 percent rating for severe impairment of the 
muscles of Group XX, and that the veteran's service-connected 
residuals of gunshot wound to the low back with recurrent 
chronic back pain, status post bullet removal, are most 
appropriately evaluated at 60 percent under DC 5320.  See 38 
C.F.R. §§ 4.41, 4.73.

In reaching this decision, the Board has noted that a June 
1997 X-ray report indicates that the veteran has post-
traumatic changes at the sacroiliac joint.  Application of 
the diagnostic codes for arthritis provide that findings will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  However, the Board points out that the maximum 
rating available for either ankylosis or a limitation of 
motion of the lumbosacral spine under these codes is less 
than 60 percent.  In this regard, the Board has considered 
whether additional compensation may be warranted for 
functional loss. See DeLuca v. Brown, 8 Vet. App. 202, 204-
206 (1995);VAGCOPPREC 9-98 (Aug. 14, 1998).  However, the 
findings with regard to functional loss do not show such 
symptoms as chronic pain, fatigue and weakness which warrant 
a rating in excess of 60 percent.  In particular, the PMC 
examination reports indicate that the veteran has no nerve 
damage, a normal sensory examination, normal manual muscle 
strain, and negative straight leg raising, bilaterally.  
Thus, even when considered in conjunction with limitation of 
motion due to arthritis, the evidence does not show 
functional loss due to pain to warrant a rating in excess of 
60 percent at this time.  38 C.F.R. §§ 4.40, 4.45. 4.59; DC 
5003, 5010, 5289, 5292 DeLuca v. Brown, supra.  

Pursuant to 38 C.F.R. § 3.321(b)(1), an extraschedular rating 
is in order where there exists such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.  The Board notes that, 
apart from the veteran's previously noted period of 
hospitalization and convalescence between March and December 
of 1996, the record does not reflect frequent periods of 
hospitalization because of the veteran's service-connected 
disability, nor has there been a showing of interference with 
his employment to a degree greater than that contemplated by 
the regular schedular standards which are based on the 
average impairment of employment.  The record is devoid of 
objective evidence which indicates that the veteran's 
residuals of gunshot wound to the low back with recurrent 
chronic back pain, status post bullet removal, present such 
an exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  Thus, the record does not present an exceptional 
case where his currently assigned evaluation is found to be 
inadequate.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  
Accordingly, the Board finds that the criteria for submission 
for assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In reaching this decision, the Board considered the benefit-
of-the-doubt rule; however, as the preponderance of the 
evidence is against the appellant's claim, such rule is not 
for application in this case.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

B.  Scar, Low Back, Residual of Gunshot Wound to the Low 
Back. 

The veteran's scar is rated as 10 percent disabling under the 
provisions of Diagnostic Code 7804.  This 10 percent rating 
is for application for scars, superficial, tender and painful 
on objective demonstration.  This 10 percent rating is also 
the highest rating available under Diagnostic Code 7804.  

Turning to other possibly applicable Diagnostic Codes, the 
Board notes that a 10 percent rating is available under 
Diagnostic Code 7803 for scars, superficial, poorly 
nourished, with repeated ulceration.  However, this 10 
percent rating is also the highest available under Code 7803.  
Under Code 7805, other scars can be limited based on 
limitation of function of part affected.  

However, in reviewing the record, including the report of an 
October 1997 examination by Edwin H. Season, M.D. and 
subsequent addendums, the Board is unable to find any 
evidence of limitation of function due to the scar.  While 
the examination report refers to extensive scarring (a fact 
borne out by color photographs) and some mild tenderness 
associated with the scarring, no functional limitation has 
been attributed to such scarring. 

In sum, the Board is compelled to find that the preponderance 
of the evidence is against entitlement to a rating in excess 
of the current 10 percent for the service-connected scar, low 
back, residual of gunshot wound to the low back.  It follows 
that the provisions of 38 U.S.C.A. § 5107(b) do not otherwise 
provide a basis for favorable resolution of this issue on 
appeal. 

C.  Osteomyelitis.

The final issue is entitlement to an increased (compensable) 
rating for osteomyelitis.  This disability is rated under the 
provisions of Diagnostic Code 5000.  Under this Diagnostic 
Code, a 10 percent rating is for application for 
osteomyelitis, inactive, following repeated episodes, without 
evidence of active infection in past 5 years.  

In reviewing rating decisions dated in June and August 1998, 
the Board notes that the RO appears to base its assignment of 
a noncompensable rating on the lack of infection for 5 years.  
For example, in the August 1998 rating decision, the RO 
stated "the evidence does not show recurrent episodes of 
osteomyelitis within the last five years to warrant a 10 
percent evaluation."  However, the Board's reading of 
Diagnostic Code 5000 is that there is no requirement for 
recurrent episodes within the last five years.  Rather, a 10 
percent rating appears to be for application for inactive 
osteomyelitis, following repeated episodes, without evidence 
of active infection in past 5 years.  In the Board's view, 
the evidence supports assignment of a 10 percent rating.  Dr. 
Season in an April 1998 addendum to the October 1997 
examination report refers to the fact that clinical history 
indicates that osteomyelitis clearly existed at on point and 
was treated aggressively.  While there may not be evidence of 
active infection within the past 5 years, the Board's 
interpretation of Diagnostic Code 5000 is that a 10 percent 
rating is still for application.  

However, the clear preponderance of the evidence is against 
entitlement to a rating in excess of 10 percent.  As 
discussed above, there is no evidence of any active infection 
within the past 5 years.  Moreover, there evidence of a 
discharging sinus.  As such, there is no basis for 
entitlement to a 20 percent rating. 


ORDER

Entitlement to an extension of benefits under 38 C.F.R. 
§ 4.30 (1998) beyond December 1, 1996, is not warranted.  
Entitlement to a disability rating in excess of 60 percent 
for residuals of gunshot wound to the low back with recurrent 
chronic back pain, status post bullet removal, is not 
warranted.  Entitlement to a disability rating in excess of 
10 percent for scar, low back, residual of gunshot wound to 
the low back, is not warranted.  To this extent, the appeal 
is denied.  

Entitlement to a 10 percent rating for osteomyelitis is 
warranted.  To this extent, the appeal is granted. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 4 -


